DocuSign Envelope ID: A9D8EAA2-AE69-4DDF-90EF-B1BDAFA8ED7E
             Case 21-11466-elf             Doc 99       Filed 08/20/21 Entered 08/20/21 15:55:20                         Desc Main
                                                        Document     Page 1 of 10


                                           UNITED STATES BANKRUPTCY COURT
                                                      Eastern DISTRICT OF Pennsylvania



    In Re. 193 Hancock LLC                                              §                   Case No. 21-11468
                                                                        §
                                                                        §                   Lead Case No. 21-11466
                          Debtor(s)                                     §
                                                                                                Jointly Administered

    Monthly Operating Report                                                                                                  Chapter 11

    Reporting Period Ended: 05/31/2021                                                        Petition Date: 05/23/2021

    Months Pending: 0                                                                         Industry Classification:    6   5   3   1

    Reporting Method:                              Accrual Basis                         Cash Basis

    Debtor's Full-Time Employees (current):                                          0

    Debtor's Full-Time Employees (as of date of order for relief):                   0



    Supporting Documentation (check all that are attached):
    (For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

            Statement of cash receipts and disbursements
            Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
            Statement of operations (profit or loss statement)
            Accounts receivable aging
            Postpetition liabilities aging
            Statement of capital assets
            Schedule of payments to professionals
            Schedule of payments to insiders
            All bank statements and bank reconciliations for the reporting period
            Description of the assets sold or transferred and the terms of the sale or transfer




                                                                                  Alex Halimi
    Signature of Responsible Party                                               Printed Name of Responsible Party
     19 August 2021
    Date
                                                                                 93-16 71 Drive Forest Hills NY 11375
                                                                                  Address



    STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
    § 1320.4(a)(2) applies.

    UST Form 11-MOR (06/07/2021)                                        1
DocuSign Envelope ID: A9D8EAA2-AE69-4DDF-90EF-B1BDAFA8ED7E
              Case 21-11466-elf                 Doc 99     Filed 08/20/21 Entered 08/20/21 15:55:20              Desc Main
                                                           Document     Page 2 of 10
    Debtor's Name 193 Hancock LLC                                                                     Case No. 21-11468


    Part 1: Cash Receipts and Disbursements                                           Current Month            Cumulative

    a.   Cash balance beginning of month                                                                $14
    b.   Total receipts (net of transfers between accounts)                                              $0                  $0
    c.   Total disbursements (net of transfers between accounts)                                         $0                  $0
    d.   Cash balance end of month (a+b-c)                                                              $14
    e.   Disbursements made by third party for the benefit of the estate                                 $0                  $0
    f.   Total disbursements for quarterly fee calculation (c+e)                                         $0                  $0
    Part 2: Asset and Liability Status                                                Current Month
    (Not generally applicable to Individual Debtors. See Instructions.)
    a. Accounts receivable (total net of allowance)                                                      $0
    b.   Accounts receivable over 90 days outstanding (net of allowance)                         $729,451
    c.   Inventory       ( Book        Market      Other      (attach explanation))                      $0
    d    Total current assets                                                                    $729,465
    e.   Total assets                                                                          $5,338,027
    f.   Postpetition payables (excluding taxes)                                                         $0
    g.   Postpetition payables past due (excluding taxes)                                                $0
    h.   Postpetition taxes payable                                                                      $0
    i.   Postpetition taxes past due                                                                     $0
    j.   Total postpetition debt (f+h)                                                                   $0
    k.   Prepetition secured debt                                                              $1,060,000
    l.   Prepetition priority debt                                                                       $0
    m. Prepetition unsecured debt                                                              $4,415,045
    n.   Total liabilities (debt) (j+k+l+m)                                                    $5,475,045
    o.   Ending equity/net worth (e-n)                                                          $-137,018

    Part 3: Assets Sold or Transferred                                                Current Month           Cumulative


    a.   Total cash sales price for assets sold/transferred outside the ordinary
         course of business                                                                              $0                  $0
    b.   Total payments to third parties incident to assets being sold/transferred
         outside the ordinary course of business                                                         $0                  $0
    c.   Net cash proceeds from assets sold/transferred outside the ordinary
         course of business (a-b)                                                                        $0                  $0

    Part 4: Income Statement (Statement of Operations)                                Current Month           Cumulative
    (Not generally applicable to Individual Debtors. See Instructions.)
    a. Gross income/sales (net of returns and allowances)                                                $0
    b.   Cost of goods sold (inclusive of depreciation, if applicable)                                   $0
    c.   Gross profit (a-b)                                                                              $0
    d.   Selling expenses                                                                                $0
    e.   General and administrative expenses                                                             $0
    f.   Other expenses                                                                                  $0
    g.   Depreciation and/or amortization (not included in 4b)                                           $0
    h.   Interest                                                                                        $0
    i.   Taxes (local, state, and federal)                                                               $0
    j.   Reorganization items                                                                            $0
    k.   Profit (loss)                                                                                   $0                  $0


    UST Form 11-MOR (06/07/2021)                                           2
DocuSign Envelope ID: A9D8EAA2-AE69-4DDF-90EF-B1BDAFA8ED7E
                 Case 21-11466-elf             Doc 99         Filed 08/20/21 Entered 08/20/21 15:55:20                          Desc Main
                                                              Document     Page 3 of 10
    Debtor's Name 193 Hancock LLC                                                                                   Case No. 21-11468

    Part 5: Professional Fees and Expenses

                                                                                        Approved        Approved       Paid Current       Paid
                                                                                      Current Month    Cumulative         Month         Cumulative
    a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total

             Itemized Breakdown by Firm
                    Firm Name                          Role
             i
             ii

                                                                                        Approved        Approved       Paid Current       Paid
                                                                                      Current Month    Cumulative         Month         Cumulative
    b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total

             Itemized Breakdown by Firm
                    Firm Name                          Role
             i
             ii
    c.       All professional fees and expenses (debtor & committees)

    Part 6: Postpetition Taxes                                                                         Current Month              Cumulative

    a.   Postpetition income taxes accrued (local, state, and federal)                                                  $0                          $0
    b.   Postpetition income taxes paid (local, state, and federal)                                                     $0                          $0
    c.   Postpetition employer payroll taxes accrued                                                                    $0                          $0
    d.   Postpetition employer payroll taxes paid                                                                       $0                          $0
    e.   Postpetition property taxes paid                                                                               $0                          $0
    f.   Postpetition other taxes accrued (local, state, and federal)                                                   $0                          $0
    g.   Postpetition other taxes paid (local, state, and federal)                                                      $0                          $0

    Part 7: Questionnaire - During this reporting period:

    a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
    b.   Were any payments made outside the ordinary course of business                          Yes        No
         without court approval? (if yes, see Instructions)
    c.   Were any payments made to or on behalf of insiders?                                     Yes        No
    d.   Are you current on postpetition tax return filings?                                     Yes        No
    e.   Are you current on postpetition estimated tax payments?                                 Yes        No
    f.   Were all trust fund taxes remitted on a current basis?                                  Yes        No
    g.   Was there any postpetition borrowing, other than trade credit?                          Yes        No
         (if yes, see Instructions)
    h.   Were all payments made to or on behalf of professionals approved by                     Yes        No      N/A
         the court?
    i.   Do you have:            Worker's compensation insurance?                                Yes        No
                                      If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                                 Casualty/property insurance?                                    Yes        No
                                      If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
                                 General liability insurance?                                    Yes        No
                                      If yes, are your premiums current?                         Yes        No      N/A      (if no, see Instructions)
    j.   Has a plan of reorganization been filed with the court?                                 Yes        No


    UST Form 11-MOR (06/07/2021)                                                  3
DocuSign Envelope ID: A9D8EAA2-AE69-4DDF-90EF-B1BDAFA8ED7E
                 Case 21-11466-elf              Doc 99       Filed 08/20/21 Entered 08/20/21 15:55:20                        Desc Main
                                                             Document     Page 4 of 10
    Debtor's Name 193 Hancock LLC                                                                                 Case No. 21-11468


    k.      Has a disclosure statement been filed with the court?                             Yes          No
    l.      Are you current with quarterly U.S. Trustee fees as                               Yes          No
            set forth under 28 U.S.C. § 1930?

    Part 8: Individual Chapter 11 Debtors (Only)

    a.      Gross income (receipts) from salary and wages                                                               $0
    b.      Gross income (receipts) from self-employment                                                                $0
    c.      Gross income from all other sources                                                                         $0
    d.      Total income in the reporting period (a+b+c)                                                                $0
    e.      Payroll deductions                                                                                          $0
    f.      Self-employment related expenses                                                                            $0
    g.      Living expenses                                                                                             $0
    h.      All other expenses                                                                                          $0
    i.      Total expenses in the reporting period (e+f+g+h)                                                            $0
    j.      Difference between total income and total expenses (d-i)                                                    $0
    k.      List the total amount of all postpetition debts that are past due                                           $0
    l. Are you required to pay any Domestic Support Obligations as defined by 11            Yes       No
       U.S.C § 101(14A)?
    m. If yes, have you made all Domestic Support Obligation payments?                      Yes       No        N/A

                                                         Privacy Act Statement
    28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
    §§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
    U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
    through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
    being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
    is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
    law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
    made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
    Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
    Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
    www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
    conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


    I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
    documentation are true and correct and that I have been authorized to sign this report on behalf of the
    estate.


                                                                                    Alex Halimi

    Signature of Responsible Party                                                  Printed Name of Responsible Party
         Managing Member                                                            19 August 2021

    Title                                                                           Date




    UST Form 11-MOR (06/07/2021)                                                4
4:48 PM Case     21-11466-elf            Doc 99    193 HANCOCK
                                                  Filed           LLC
                                                        08/20/21 Entered  08/20/21 15:55:20   Desc Main
07/01/21
Accrual Basis                                Summary Balance Sheet
                                                  Document     Page 5 of 10
                                                       As of May 31, 2021
                                             May 31, 21

ASSETS
   Current Assets
         Checking/Savings                          14.33
         Other Current Assets                 729,450.91
   Total Current Assets                       729,465.24
   Fixed Assets                              4,608,562.22
TOTAL ASSETS                                 5,338,027.46
LIABILITIES & EQUITY
   Liabilities
         Current Liabilities
             Other Current Liabilities       1,658,621.80
         Total Current Liabilities           1,658,621.80
         Long Term Liabilities               3,816,422.90
   Total Liabilities                         5,475,044.70
   Equity                                     -137,017.24
TOTAL LIABILITIES & EQUITY                   5,338,027.46




                                                                                                 Page 1 of 1
4:51 PM Case    21-11466-elf   Doc 99    193 HANCOCK
                                        Filed           LLC
                                              08/20/21 Entered  08/20/21 15:55:20   Desc Main
07/01/21
Accrual Basis                              Profit & Loss
                                        Document     Page 6 of 10
                                           May 24 - 31, 2021
             May 24 - 31, 21
Net Income              0.00




                                                                                       Page 1 of 1
           Case 21-11466-elf                  Doc 99            Filed 08/20/21 Entered 08/20/21 15:55:20                  Desc Main
                                                                Document     Page 7 of 10



P.O. Box 15284
Wilmington, DE 19850
                                                                                                 Customer service information


                                                                                                 1.888.BUSINESS (1.888.287.4637)

                                                                                                 bankofamerica.com
  193 HANCOCK LLC
                                                                                                 Bank of America, N.A.
  9316 71ST DR
                                                                                                 P.O. Box 25118
  FOREST HILLS, NY 11375-6709                                                                    Tampa, FL 33622-5118




Your Business Advantage Fundamentals™ Banking
Preferred Rewards for Bus Platinum Honors
for May 1, 2021 to May 31, 2021                                                            Account number:                         0913
193 HANCOCK LLC

Account summary
Beginning balance on May 1, 2021                                              $98.31   # of deposits/credits: 1
Deposits and other credits                                                    100.00   # of withdrawals/debits: 4
Withdrawals and other debits                                                 -183.98   # of items-previous cycle¹: 0
Checks                                                                         -0.00   # of days in cycle: 31
Service fees                                                                   -0.00   Average ledger balance: $67.12
Ending balance on May 31, 2021                                               $14.33    ¹Includes checks paid,deposited items&other debits




PULL: E CYCLE: 60 SPEC: E DELIVERY: E TYPE:   IMAGE: I BC: NY                                                                    Page 1 of 4
         Case 21-11466-elf          Doc 99       Filed 08/20/21       Entered 08/20/21 15:55:20             Desc Main
193 HANCOCK LLC ! Account #                   Document
                                       0913 ! May                 Page
                                                  1, 2021 to May 31,    8 of 10
                                                                     2021


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -   Tell us your name and account number.
    -   Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
        or why you need more information.
    -   Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2021 Bank of America Corporation




                                                                                                                  Page 2 of 4
           Case 21-11466-elf       Doc 99      Filed 08/20/21 Entered 08/20/21 15:55:20     Desc Main
                                               Document     Page 9 of 10
                                                                              Your checking account
193 HANCOCK LLC ! Account #           0913 ! May 1, 2021 to May 31, 2021




Deposits and other credits
Date         Description                                                                                 Amount

05/13/21     Online Banking transfer from CHK 9022 Confirmation# 5492025758                              100.00

Total deposits and other credits                                                                      $100.00


Withdrawals and other debits
Date         Description                                                                                Amount
Card account # XXXX XXXX XXXX 5733
05/06/21     CHECKCARD 0505 CLOUDHQ (415) 319-6897 CLOUDHQ.NET CA 24492151125637735890779                -14.99
             RECURRING CKCD 5734 XXXXXXXXXXXX5733 XXXX XXXX XXXX 5733
05/14/21     CHECKCARD 0513 E-Z*PASSNY REBILL 800-333-8655 NY 24692161133100011635936                   -120.00
             RECURRING CKCD 4784 XXXXXXXXXXXX5733 XXXX XXXX XXXX 5733
05/21/21     CHECKCARD 0520 DROPBOX*QTG8VHNVSV8T DROPBOX.COM CA                                          -11.99
             24692161141100422052531 RECURRING CKCD 4816 XXXXXXXXXXXX5733 XXXX XXXX XXXX
             5733
05/27/21     CHECKCARD 0526 ADOBE ACROPRO SUBS 800-443-8158 CA 24943001146700668702291                   -37.00
             RECURRING CKCD 5734 XXXXXXXXXXXX5733 XXXX XXXX XXXX 5733
Subtotal for card account # XXXX XXXX XXXX 5733                                                      -$183.98
Total withdrawals and other debits                                                                   -$183.98




                                                                                               Page 3 of 4
           Case 21-11466-elf            Doc 99           Filed 08/20/21 Entered 08/20/21 15:55:20                     Desc Main
193 HANCOCK LLC ! Account #                 0913 !      Document           Page
                                                        May 1, 2021 to May 31, 202110 of 10




Service fees
  Your Overdraft and NSF: Returned Item fees for this statement period and year to date are shown below.

                                                 Total for this period               Total year-to-date

  Total Overdraft fees                                  $0.00                             $70.00

  Total NSF: Returned Item fees                         $0.00                              $0.00

  We want to help you avoid overdraft and returned item fees. Here are a few ways to manage your account and stay on top
  of your balance:
        - Set up Overdraft Protection in Online Banking to avoid declined transactions and save on overdraft fees
        - Sign up for Alerts (footnote 1) to get an email or text message when your balance becomes low
  Please call us or visit us if you have any questions or to discuss your options.
  (footnote 1) You may elect to receive alerts via text or email. Bank of America does not charge for this service but your mobile carrier's
  message and data rates may apply. Delivery of alerts may be affected or delayed by your mobile carrier's coverage.

The Monthly Fee on your primary Business Advantage Fundamentals Banking account was waived for the statement period ending 04/30/21.
A check mark below indicates the requirement(s) you have met to qualify for the Monthly Fee waiver on the account.
        $250+ in new net purchases on a linked Business debit card has not been met

        $5,000+ combined average monthly balance in linked business accounts has not been met

        Become a member of Preferred Rewards for Business has been met

For information on how to open a new product, link an existing service to your account, or about Preferred Rewards for Business please
call 1.888.BUSINESS or visit bankofamerica.com/smallbusiness.



Daily ledger balances
Date                               Balance ($)       Date                               Balance($)    Date                            Balance ($)

05/01                                  98.31         05/13                                183.32      05/21                               51.33
05/06                                  83.32         05/14                                  63.32     05/27                               14.33




                                                                                                                            Page 4 of 4
